UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2015 The Hillman Companies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-13293 23-2874736 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 10590 Hamilton Avenue Cincinnati, Ohio 45231 (Address of principal executive offices) Registrant’s telephone number, including area code: (513) 851-4900 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 29, 2015, The Hillman Group, Inc. (“Group”) and The Hillman Companies, Inc. (the “Registrant”, and together with Group, “Hillman”) and James P. Waters, the Chief Executive Officer and Director of Hillman, agreed that, after a transition period, Mr. Waters would resign from his positions with Hillman to allow him to spend more time with his family (the “Transition”). In connection with the Transition, Hillman appointed Doug Cahill, its current nonexecutive chairman, as executive chairman, effective April 29, 2015.The Company’s senior management team, led by Mr. Cahill and Mr. Waters, will work with Hillman’s Board of Directors to ensure a smooth transition and to continue to execute on Hillman’s existing business strategy.Hillman’s Board of Directors is actively seeking a qualified replacement for a new Chief Executive Officer. A copy of the press release announcing Mr. Waters’ resignation is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release, dated April 29, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 29, 2015 THE HILLMAN COMPANIES, INC. By: /s/ Jeff Leonard Jeff Leonard Executive Vice President of Finance and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Press Release, dated as of April 29, 2015
